Citation Nr: 0335162	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  99-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1951 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Initially, by a January 1999 rating 
action, the RO granted service connection for sensorineural 
hearing loss of the right ear and assigned a noncompensable 
evaluation to this disability, effective from October 1998.  
Thereafter, by a March 1999 rating action, the RO granted 
service connection for sensorineural hearing loss of the left 
ear and assigned a noncompensable disability evaluation for 
the service-connected bilateral sensorineural hearing loss, 
effective from October 1998.  

The Board notes that the noncompensable disability rating 
assigned to the veteran's service-connected bilateral 
sensorineural hearing loss is based on initial grants of 
service connection for hearing impairment of each of the 
veteran's ears.  As such, the entire period associated with 
this service-connected disability will be reviewed to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before the undersigned Veterans 
Law Judge in January 2002.  A copy of the hearing transcript 
is of record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The most recent audiometric test results, which were 
obtained during a compensation examination conducted by VA in 
April 2003 correspond to numeric designations no worse than 
Level I for each ear.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 
§ 4.85, Table VI, Table VIa, Table VII, and § 4.86 (2003); 
38 C.F.R. § 4.85, Table VI, Table VIa, Table VII, Diagnostic 
Code 6100 (effective prior to and after June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Review of the claims folder in the present case indicates 
that the veteran initially filed his claim for service 
connection for bilateral hearing loss in November 1998.  The 
statement of the case issued in March 1999 included a 
discussion of the criteria used to adjudicate his rating 
claim (for his service-connected right ear hearing loss) as 
well as the type of evidence needed to substantiate this 
issue.  The supplemental statement of the case (SSOC) 
furnished in March 2000 contained a discussion of the 
requirements used to adjudicate the veteran's rating claim 
for his service-connected bilateral hearing loss as well as 
the type of evidence necessary to support this issue.  

In January 2002, the veteran presented testimony concerning 
this claim before the undersigned Veterans Law Judge at the 
RO.  At that time, he was informed of the necessity of 
identifying sources of recent audiological evaluations.  See, 
hearing transcript (T.) at 8-9, 14.  According to the 
veteran's testimony, he had not seen a private or VA 
audiologist since the last VA audiological examination, which 
had been conducted in November 1999.  T. at 3.  

Thereafter, in a March 2003 letter, the Board informed the 
veteran that he would be scheduled for a VA audiological 
evaluation.  Additionally, in May 2003, the Board remanded 
the veteran's increased rating claim to the RO for 
adjudication consistent with the VCAA.  In response, in June 
2003, the RO furnished the veteran a letter which discussed, 
pursuant to the VCAA, the type of evidence necessary from him 
with regard to his increased rating claim.  Approximately two 
weeks later, the RO received from the veteran copies of 
private audiological evaluation records.  

In August 2003, the RO continued the noncompensable 
disability rating for the veteran's service-connected 
bilateral sensorineural hearing loss.  At that time, the RO 
issued an SSOC, which included the specific provisions of the 
VCAA, the criteria used to adjudicate this increased rating 
issue, as well as the type of evidence needed to substantiate 
this claim.  In a statement received approximately one month 
later, the veteran noted that he did not wish to make any 
additional comments.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained 
available service medical records and all relevant 
post-service treatment records adequately identified by the 
veteran.  In addition, the RO has accorded the veteran 
multiple VA audiological evaluations during the current 
appeal.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this regard, the Board acknowledges that the RO has not 
notified the veteran of the proper time period within which 
to submit requested evidence (one year).  Significantly, 
however, as the Board has previously discussed in this 
decision, the veteran responded to the June 2003 letter that 
the RO furnished to the veteran to inform him of the 
particular type of information needed from him and of the 
RO's responsibility of trying to obtain any available 
additional evidence of which he informed the agency existed 
by submitting copies of recent private audiological 
examinations.  Furthermore, following receipt of the SSOC in 
August 2003, the veteran responded, in the following month, 
with a statement in which he admitted that he had no 
additional comments to make with regard to his increased 
rating claim.  

A complete and thorough review of the claims folder indicates 
that the veteran has submitted all of the information and 
evidence that he has with regard to his increased rating 
claim.  There are no outstanding references to VA or private 
medical care providers.  Further, on one occasion in January 
2002, the veteran provided testimony with regard to his 
increased rating claim at a personal hearing conducted before 
the undersigned Veterans Law Judge at the RO.  At that time, 
the veteran specifically stated that he had not undergone any 
(VA or private) audiological evaluations since the last VA 
audiological examination had been conducted in November 1999.  
See, T. at 3.  Additionally, the veteran was informed of the 
need for records of recent audiological evaluations.  
T. at 8-9, 14.  Consequently, the Board concludes that a 
remand to cure the procedural defect (by informing the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice) 
is not necessary.  

Factual Background

The separation examination during the veteran's first period 
of active military duty, which was conducted in February 
1952, included audiometric testing of the veteran's hearing 
acuity.  This study provided the following audiometric 
evaluation results:  5 decibels at 250 Hertz, 5 decibels at 
500 Hertz, 5 decibels at 1000 Hertz, 5 decibels at 
2000 Hertz, 40 decibels at 4000 Hertz, and 40 decibels at 
6000 Hertz in the right ear and 5 decibels at 250 Hertz, 
5 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 5 decibels 
at 2000 Hertz, 5 decibels at 4000 Hertz, and 5 decibels at 
6000 Hertz in the left ear.  

Subsequently, in December 1953, the veteran was accorded a 
separation examination during his second period of active 
military duty.  A whispered voice hearing test which was 
completed at that time showed that the veteran's hearing was 
normal in both of his ears (15/15 in his right ear and 15/15 
in his left ear).  Another service medical record dated two 
days later in December 1953 noted that the veteran had 
partial hearing loss.  

Reports of various post-service private audiological 
evaluations completed between January 1982 and September 1997 
reflected mild high-frequency sensorineural hearing loss 
bilaterally.  Speech discrimination scores ranged from 92 
percent correct and 100 percent correct during that time.  

In January 1999, the veteran underwent a VA audiological 
evaluation.  At this examination, the veteran complained of 
hearing difficulties in noisy circumstances, when not facing 
the speaker, and when the speaker was a woman or child.  He 
reported that these symptoms began 20 years prior to the 
evaluation and that he had first sought audiological 
treatment 15 to 20 years ago.  He further explained that, 
during his active military duty, he served as an officer 
commanding four 50-caliber machine guns.  He described 
extensive firing, including several 48 to 72 hour non-stop 
battles.  In addition, he noted military noise exposure from 
helicopters, tanks, and training with anti-tank guns.  He 
denied having any occupational or recreational noise 
exposure.  

An audiological evaluation demonstrated the following 
audiometric evaluation results:  15 decibels at 500 Hertz, 
10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 
15 decibels at 3000 Hertz, and 85 decibels at 4000 Hertz (in 
the veteran's right ear) and 15 decibels at 500 Hertz, 
10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 
25 decibels at 3000 Hertz, and 65 decibels at 4000 Hertz (in 
the veteran's left ear).  Speech discrimination scores were 
96 percent correct in the veteran's right ear and 98 percent 
correct in his left ear.  

A physical examination of the veteran's ears demonstrated 
clear ear canals, tympanograms which were within normal 
limits, acoustic reflexes which were present from 500 to 
2000 Hertz but which were absent at 4000 Hertz, and negative 
acoustic reflex decay at 500 Hertz and 1000 Hertz 
bilaterally.  The examiner concluded that the results were 
reliable and that the veteran had sensorineural hearing loss 
which was consistent with military noise exposure.  

In January 1999, the RO considered this service, and 
post-service, medical evidence.  However, by a rating action 
dated in that month, the RO concluded that service connection 
for sensorineural hearing loss was only warranted for the 
veteran's right ear and not for his left ear.  In support of 
this conclusion, the RO cited the service medical records 
which reflected hearing loss in the veteran's right ear at 
the February 1952 separation examination.  The RO assigned a 
noncompensable disability rating for the service-connected 
sensorineural hearing loss of the veteran's right ear, 
effective from October 1998.  

By a March 1999 rating action, the RO awarded service 
connection for sensorineural hearing loss of the veteran's 
left ear.  Additionally, the RO assigned a noncompensable 
disability evaluation for bilateral sensorineural hearing 
loss, effective from October 1998.  The RO explained that 
service connection for left ear hearing loss was not being 
granted on the basis of clear and unmistakable error in the 
January 1999 rating action but, instead, on the basis of a 
difference of opinion in the information provided in the 
service personnel records as well as the service, and 
post-service, medical reports.  In particular, the RO cited 
the VA examiner's January 1999 finding that the veteran's 
sensorineural hearing loss was consistent with military noise 
exposure.  

During the current appeal, the RO received from the veteran a 
copy of a letter from a private physician.  In this June 1999 
letter, the physician noted that the veteran has a bilateral 
high-frequency hearing loss which is worse in his right ear.  
The physician expressed his opinion that the veteran's 
hearing loss, which is due to his military noise exposure, is 
becoming more pronounced as he ages.  The doctor also noted 
the veteran's complaints of difficulty conversing in the 
presence of background noise.  

In November 1999, the veteran underwent another VA 
audiological evaluation.  At this evaluation, the veteran 
complained of hearing difficulty with background noise.  The 
veteran reported that he had first noticed his hearing loss 
during service but did not seek medical attention until 
15 to 20 years prior to that VA examination.  

An audiological evaluation demonstrated the following 
results:  25 decibels at 500 Hertz, 25 decibels at 
1000 Hertz, 15 decibels at 2000 Hertz, 20 decibels at 
3000 Hertz, and 80 decibels at 4000 Hertz (in the veteran's 
right ear) and 20 decibels at 500 Hertz, 20 decibels at 
1000 Hertz, 15 decibels at 2000 Hertz, 30 decibels at 
3000 Hertz, and 65 decibels at 4000 Hertz (in the veteran's 
left ear).  Speech discrimination scores were 96 percent 
correct in the veteran's right ear and 98 percent correct in 
his left ear.  

A physical examination of the veteran's ears demonstrated 
normal tympanic membrane landmarks bilaterally.  The examiner 
concluded that the audiometric testing showed a mild 
sensorineural hearing loss in both ears and that no medical 
follow-up was indicated.  The examiner noted the veteran's 
complaints that his hearing handicap was greater than that 
represented by this audiometric data.  The examiner cited the 
veteran's frequent difficulty with hearing speech clearly in 
the presence of background noise.  

In January 2002, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.  According to the 
veteran's testimony, he believes that his hearing acuity is 
worse than that represented by his recent evaluation 
findings.  T. at 3-14.  

In November 2002, the veteran underwent a private 
audiological evaluation.  The examiner noted that the veteran 
has an asymmetrical (right greater than left) sensorineural 
hearing loss.  

In an e-mail dated in April 2003, a person who identified 
himself as having a Ph.D. but who did not note his field of 
specialty explained that he had reviewed the veteran's 
records, including his hearing loss and tinnitus complaints 
as well as his balance difficulties.  With regard to the 
veteran's hearing loss, the author of the April 2003 e-mail 
stated that he "suspected" that the veteran's speech 
discrimination scores, which were 92 percent correct in the 
veteran's right ear and 96 percent correct in his left ear at 
the private audiological test completed in November 2002 
would fall to the "70% range."  In addition, this author 
stated that VA, "unfortunately, do[es] not recognize this 
[testing of speech discrimination with competing noise] as 
the truer test of a veteran's social milieu secondary to 
noise-induced hearing loss."  

In an e-mail dated one day later in April 2003, a clinical 
professor at a private medical college expressed his opinion 
that the veteran's problem of speech discrimination in noise 
is "very serious regarding [his] quality of life" but is 
also "difficult to document or quantify."  This professor 
explained that a study that he had conducted with patients 
like the veteran (who have high-frequency hearing loss) 
resulted in findings of significant decay in their 
discrimination scores when tested in noise (as opposed to 
conventional testing of speech discrimination which occurs in 
quiet).  

Several days later in April 2003, the veteran underwent a 
third VA audiological evaluation.  At that time, the veteran 
reported that his hearing acuity had not changed.  An 
audiological evaluation demonstrated the following 
results:  15 decibels at 500 Hertz, 10 decibels at 
1000 Hertz, 10 decibels at 2000 Hertz, 20 decibels at 
3000 Hertz, and 85 decibels at 4000 Hertz (in the veteran's 
right ear) and 15 decibels at 500 Hertz, 10 decibels at 
1000 Hertz, 10 decibels at 2000 Hertz, 25 decibels at 
3000 Hertz, and 65 decibels at 4000 Hertz (in the veteran's 
left ear).  Speech discrimination scores were 94 percent 
correct in the veteran's right ear and 96 percent correct in 
his left ear.  Tympanograms which were within normal limits.  
The examiner diagnosed high-frequency sensorineural hearing 
loss with subjective tinnitus.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from 
initial rating decisions which established service connection 
and assigned initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

Before specifically addressing the question of the propriety 
of the noncompensable rating assigned to the 
service-connected bilateral sensorineural hearing loss, the 
Board acknowledges that the schedular criteria by which 
audiological disabilities are rated changed during the 
pendency of the veteran's appeal.  See 64 Fed. Reg. 25209 
(May 11, 1999) (effective June 10, 1999) codified at 
38 C.F.R. §§ 4.85, 4.86 (2003).  Therefore, adjudication of a 
claim of entitlement to a compensable disability rating for 
the service-connected bilateral hearing loss must also 
include consideration of both the old and the new criteria.  
The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

According to the criteria in effect prior to June 10, 1999, 
evaluations of defective hearing ranged from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of 38 C.F.R. § 4.85 (1998) established eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 were used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores was inappropriate, Table VIa was to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (1998).

While the new schedular requirements have essentially not 
changed this mechanical application of the rating criteria 
for defective hearing, the new instructions have added 
guidance for cases which involve exceptional patterns of 
hearing impairment.  In particular, the new schedular 
criteria stipulates that, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2003).  Additionally, when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2003).  

Because the Board must consider whether the veteran would 
qualify for a compensable rating under either set of criteria 
(the new and the old), consideration under the old criteria 
will be undertaken first.  In the present case, the veteran's 
bilateral sensorineural hearing loss is currently evaluated 
as noncompensably disabling.  

Throughout the current appeal, the veteran has asserted that 
his service-connected bilateral sensorineural hearing loss is 
more severe than the current noncompensable rating indicates.  
In particular, he has cited difficulty hearing in a noisy 
environment.  See, e.g., T. at 3-14.  

The veteran's lay descriptions that his hearing loss has 
worsened are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  However, the lay 
descriptions of the veteran's service-connected bilateral 
sensorineural hearing loss must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.  

Recent audiometric testing conducted at the April 2003 VA 
audiological examination revealed puretone thresholds of 10, 
10, 20, and 85 decibels in the veteran's right ear, and 10, 
10, 25, and 65 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The average of these 
thresholds was 31.25 decibels for his right ear and 
27.5 decibels for his left ear.  Additionally, the veteran 
had speech discrimination scores of 94 percent correct in his 
right ear and 96 percent correct in his left ear.  Applying 
38 C.F.R. § 4.85, Table VI (1998) to these results, the 
veteran has a numeric designation of I for his right ear and 
I for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII (1998) does not result in findings that warrant a 
compensable rating for the veteran's service-connected 
bilateral sensorineural hearing loss.  

Because a compensable disability evaluation for the veteran's 
service-connected bilateral hearing loss is not warranted 
under the rating criteria in effect prior to June 10, 1999, 
the Board must also consider the application of the new 
rating criteria.  In this regard, the Board reiterates that, 
while the new requirements have essentially not changed the 
mechanical application of the rating criteria for defective 
hearing, the new instructions have added guidance for cases 
which involve exceptional patterns of hearing impairment.  
See 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII and 
§ 4.86 (2003).  Significantly, however, the April 2003 VA 
audiological examination does not provide findings that the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or 
that the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Consequently, a determination by the rating specialist of the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa (whichever results in the higher 
numeral) is not appropriate.  See 38 C.F.R. § 4.86 (2003).  

The Board concludes, therefore, that a compensable schedular 
disability evaluation for the veteran's service-connected 
bilateral sensorineural hearing loss cannot be granted.  See, 
38 C.F.R. § 4.7, § 4.85, Table VI, Table VIa, Table VII, and 
§ 4.86 (2003); 38 C.F.R. § 4.85, Table VI, Table VIa, Table 
VII, Diagnostic Code 6100 (effective prior to and after June 
10, 1999).  The preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable disability 
rating for this service-connected bilateral hearing loss.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the veteran 
and his representative with the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1) and has determined that the facts of 
this case do not meet the criteria for submission to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  In this regard, the Board acknowledges 
that the authors of the two April 2003 e-mails expressed 
opinions that the veteran's speech discrimination scores 
would be lower than those findings at the VA audiological 
evaluations if they were, instead, tested in noise rather 
than in a quiet environment (as with the VA examinations).  

Significantly, however, the Board notes that a compensable 
schedular rating is provided for the veteran's 
service-connected bilateral sensorineural hearing loss 
disability under Diagnostic Code 6100.  Further, the Board 
finds no evidence of an exceptional disability as manifested 
by related factors such as marked interference with 
employment or frequent hospitalizations.  Specifically, it is 
not shown by the evidence of record that the veteran has 
required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's compensable rating claim for 
his service-connected bilateral sensorineural hearing loss to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  This 
disability is appropriately rated under the schedular 
criteria.  




ORDER

A compensable disability rating for bilateral sensorineural 
hearing loss is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



